Exhibit 10.1

FIRST AMENDMENT TO COMPOUND LICENSE AGREEMENT FOR APG1197

This Amendment (the “Amendment”), dated as of November 19, 2019 (the “Amendment
Effective Date”) is made by and between Ascentage Pharma Group Corp. Ltd., a
Hong Kong corporation (“Ascentage”), with a business address at 11/F, AXA
CENTRE, Gloucester Road, Wanchai, Hong Kong, and Unity Biotechnology, Inc., a
Delaware corporation (“Unity”), with a business address at 3280 Bayshore Blvd,
Suite 100, Brisbane, California 95002. Ascentage and Unity are sometimes
referred to herein as individually as a “Party” and collectively as the
“Parties”.

BACKGROUND

Ascentage and Unity are parties to that certain Compound License Agreement for
APG1197 dated January 2, 2019, (the “Original APG-1197 License Agreement”)
pursuant to which Ascentage granted Unity exclusive rights to a BCL Compound
known as APG-1197 for the prophylaxis and treatment of, and palliation of
symptoms associated with, age related indications other than Oncology
Indications.

The Parties now wish to amend the Original APG-1197 License Agreement. Except as
expressly modified hereby, the Original APG-1197 License Agreement shall
continue in full force according to its terms.

NOW, THEREFORE, for and in consideration of the covenants, conditions and
undertakings hereinafter set forth, it is agreed by and between the Parties as
follows:

AGREEMENT

1. Exclusivity with Respect to Licensed Compound. Section 2.5 shall be amended
and restated in its entirety to read as follows:

“Ascentage hereby covenants that except as expressly permitted under any future
agreement that the Parties may enter into pursuant to Article 9 below pertaining
to the China JVCO, Ascentage shall not: (a) research, develop, use or
commercialize, and shall not authorize any Affiliate or other Third Party to
research, develop, use or commercialize, the Licensed Compound or any Licensed
Product, or (b) manufacture, or authorize any Third Party to manufacture, the
Licensed Compound or any Licensed Product.”

2. Licensed Patents. Schedule 1.5 (“Licensed Patents”) shall be amended and
restated in its entirety as set forth on Exhibit A hereto.

3. Miscellaneous. This Amendment shall inure to the benefit of and be binding
upon the parties and their respective heirs, successors, trustees, transferees
and assigns. In the event of a conflict between the provisions of this Amendment
and the provisions of the Original APG-1197 License Agreement or that Compound
Library and Option Agreement by and between the Parties dated February 22, 2016,
as amended on March 28, 2018, the provisions of this Amendment shall control.
This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their authorized representatives and delivered in duplicate
originals as of the Amendment Effective Date.

 

ASCENTAGE PHARMA GROUP CORP. LTD.     UNITY BIOTECHNOLOGY, INC. By:  

/s/ Dajun Yang, MD, PhD

    By:  

/s/ Keith Leonard

Name:   Dajun Yang, MD, PhD     Name:   Keith Leonard Title:   Chief Executive
Officer     Title:   Chief Executive Officer

 

2



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE 1.15

LICENSED PATENTS

Omitted pursuant to Regulation S-K, Item 601(a)(5)